           Case 1:20-cv-08206-JPC Document 46 Filed 05/13/21 Page 1 of 2



Timothy Graulich                                         Carmine D. Boccuzzi

Davis Polk & Wardwell LLP                                Cleary Gottlieb Steen & Hamilton LLP
450 Lexington Avenue                                     One Liberty Plaza
New York, NY 10017                                       New York, NY 10006

212 450 4639 tel                                         212 225 2508 tel
timothy.graulich@davispolk.com                           cboccuzzi@cgsh.com




                                                                               May 13, 2021
VIA ELECTRONIC CASE FILING
The Honorable John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

                   Re: The Bank of New York Mellon v. Samarco Mineração S.A., 1:20-cv-08206-
                       JPC, 1:20-cv-08209-JPC, and 1:20-cv-08211-JPC (S.D.N.Y.)

Dear Judge Cronan:

        Davis Polk & Wardwell LLP and Cleary Gottlieb Steen & Hamilton LLP respectively
represent Plaintiff The Bank of New York Mellon, as Trustee, and Defendant Samarco
Mineração S.A. - Em Recuperação Judicial (“Samarco,” and together with the Plaintiff, the
“Parties”) in the above-referenced proceedings. In accordance with Your Honor’s Minute Entry,
dated April 13, 2021, the Parties write to provide an update on the status of the Brazilian judicial
reorganization proceeding (the “RJ Proceeding”) and the recognition proceeding commenced
under Chapter 15 of Title 11 of the United States Code (the “Chapter 15 Proceeding”).

        On April 19, 2021, Cristina Morgan Cavalcanti, the duly-appointed foreign representative
of Samarco, commenced the Chapter 15 Proceeding and filed a petition for recognition of the RJ
Proceeding as a “foreign main proceeding” under Chapter 15 of Title 11 of the United States
Code. 1 The next day, Samarco sought emergency provisional relief under 11 U.S.C. § 1519,
specifically, an order temporarily enjoining all actions against Samarco or its assets located
within the territorial jurisdiction of the United States, including, without limitation, the above-
referenced proceedings, pending consideration of Samarco’s request for recognition (the
“Provisional Relief Motion”). 2 No objections to the Provisional Relief Motion were filed and,
on April 22, 2021, after a hearing at which no oral objections were lodged, the Honorable Lisa




1
  See Petition for Recognition of Foreign Proceeding, In re Samarco Mineração S.A. – Em Recuperação Judicial,
Case No. 21-10754 (LGB) (Bankr. S.D.N.Y. Apr. 19, 2021).
2
  See Motion for Provisional Relief Pursuant to 11 U.S.C. §§ 1519, 1521(a)(7), 105(a) and 362, In re Samarco
Mineração S.A. – Em Recuperação Judicial, Case No. 21-10754 (LGB) (Bankr. S.D.N.Y. Apr. 20, 2021).
           Case 1:20-cv-08206-JPC Document 46 Filed 05/13/21 Page 2 of 2

Hon. John P. Cronan, p. 2


G. Beckerman, United States Bankruptcy Judge for the Southern District of New York (the
“Bankruptcy Court”), entered an order granting the Provisional Relief Motion. 3

        The Bankruptcy Court this morning held a hearing in the Chapter 15 Proceeding on the
foreign representative’s petition for recognition of the RJ Proceeding under Chapter 15 of Title
11 of the United States Code. No written objections were timely filed in advance of today’s
hearing, and at the hearing the Bankruptcy Court recognized the RJ Proceeding as a foreign main
proceeding pursuant to 11 U.S.C. § 1517 and entered an order, which, among other things,
granted relief under 11 U.S.C. §§ 1520 and 1521, including enjoining all actions against Samarco
or any of its assets located within the territorial jurisdiction of the United States. 4 As such, the
above-referenced proceedings have been stayed for the foreseeable future, and the Parties will
notify Your Honor to the extent that changes.



    Respectfully submitted,
    /s/ Carmine D. Boccuzzi          -                      /s/ Timothy Graulich         -

    Carmine D. Boccuzzi                                     Timothy Graulich
    Cleary Gottlieb Steen & Hamilton LLP                    Davis Polk & Wardwell LLP
    On Behalf of Samarco                                    On Behalf of The Bank of New York Mellon,
                                                            as Trustee




3
  See Order Granting Provisional Relief, In re Samarco Mineração S.A. – Em Recuperação Judicial, Case No. 21-
10754 (LGB) (Bankr. S.D.N.Y. Apr. 22, 2021).
4
  See Order Granting Recognition and Final Relief in Aid of a Foreign Proceeding, In re Samarco Mineração S.A. –
Em Recuperação Judicial, Case No. 21-10754 (LGB) (Bankr. S.D.N.Y. May 13, 2021).
